          CASE 0:21-cv-00084-MJD-BRT Doc. 26 Filed 08/11/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                                 District of Minnesota


Debra Landwehr,                                           JUDGMENT IN A CIVIL CASE
                                 Plaintiff,
v.                                                        Case Number: 21-cv-00084-MJD-BRT
Synchrony Bank, N.A.,

                                 Defendant.



☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

        The above-entitled action be and the same is hereby dismissed with prejudice on the

merits and without costs or attorney fees to any party.



     Date: 8/11/2021                                          KATE M. FOGARTY, CLERK




                                               1
